Citation Nr: 1424907	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, and effusion of the suprapatellar bursa.  

2.  Entitlement to a compensable disability evaluation for residuals of a right torn meniscus, status post arthroscopic debridement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to January 1978, May 2003 to February 2004, and October 2006 to February 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that granted service connection and assigned and initial noncompensable rating for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, and effusion of the suprapatellar bursa.  

In a March 2010 rating decision, the RO granted service connection for a right torn meniscus, status post left knee arthroscopic debridement, and assigned a noncompensable rating for the period from February 26, 2008 to November 6, 2008, a temporary total 100 percent disability rating for the period from November 7, 2008 to January 31, 2009, and a noncompensable rating from February 1, 2009.  

In May 2011, the Board remanded both initial ratings for additional development. 

In a May 2012 rating decision, the Appeals Management Center (AMC) in Washington, D.C. granted a higher, initial 20 percent rating for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, effusion of the suprapatellar bursa, effective from the February 26, 2008 date of service connection.   The AMC also determined that granting a separate compensable rating for residuals of a right torn meniscus status post left knee arthroscopic debridement (in reference to the separate grant in the March 2010 rating decision) would constitute "pyramiding" and was not permissible.  However, both issues remain on appeal before the Board.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2011, the Board remanded the claims for higher initial ratings for the Veteran's right knee disabilities, in pertinent part, for an examination to determine the current nature and severity of these disorders.  In June 2011, the Veteran was afforded a VA examination of his right knees.  In June 2012 written correspondence, the Veteran asserted that his knee was unstable and continued to lock often and that he had been wearing a brace on his knee after falling earlier in the year due to his knee giving way.  In addition, he stated that he was going to be fitted for a functional brace and that he had an appointment with the VA that same month.  The Veteran's June 2012 statements clearly suggests that his service-connected right knee disabilities have increased in severity since his June 2011 VA examination.  Therefore, to ensure that the record contains evidence of the current severity of the Veteran's service-connected right knee disabilities,  the Board finds that an additional examination, with findings responsive to all applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377 (1994).

However, the Board points out that a review of the Veteran's Virtual VA claims file indicates that in late 2013, the Veteran's representative notified VA that the Veteran had returned to Active Duty on September 1, 2012.  Therefore, the AOJ should make all attempts to locate the Veteran and provide him with an adequate opportunity to either attend a VA examination or in the alternative, be provided with a disability benefits questionnaire (DBQ) to be completed by an available clinician.   See generally, the VA Adjudication and Procedure Manual M21-1MR III.v.4.C.16.d

Accordingly, the case is REMANDED for the following actions:

1. As the Veteran's Virtual VA claims file indicates that the Veteran returned to Active Duty in September 2012, the AOJ must make all attempts to locate the Veteran and advise him that a VA examination will be scheduled to address the severity of his service-connected right knee disabilities.   The AOJ should make all attempts to accommodate the Veteran in scheduling a VA examination.  The Veteran should be advised that, if he is unable to attend a VA examination due to his active service, then a DBQ form can be provided, and should be completed by an available clinician (medical professional).  

2.  Obtain all outstanding VA records of right knee treatment that the Veteran has received since July 2009.  

3.  As appropriate, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected right knee disabilities [as are listed on the title page of this Remand]. The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies (to include X-rays) should be accomplished and all clinical findings should be reported in detail. 

The examiner should set forth all current complaints and findings pertaining to right knee disabilities.  Range-of-motion and repetitive motion studies should be performed should be expressed in degrees.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

The examiner should also indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability.

4.  Then, after ensuring compliance with the instructions above, and undertaking any additional development deemed necessary, readjudicate the issues on appeal-as are listed on the title page of this Remand.  The AOJ should note specific consideration to all applicable diagnostic codes and VA General Counsel opinions (such as 9-98 that allows for separate ratings for lateral instability and arthritis of a knee (if shown by X-ray) and 9-04 that allows for separate compensable ratings for limitation of flexion and limitation of extension of a knee).

5.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



